DETAILED ACTION
This is an Office action based on application number 17/192,319 filed 4 March 2021, which claim priority to US Provisional Application No. 63/106,199 filed 27 October 2020. Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Santoso et al. (US Patent Application Publication No. US 2016/0177151 A1) (Santoso) in view of Takeda et al. (WIPO International Publication No. WO 2015/005266 A1 with citations taken from the provided machine translation) (Takeda), and Blackwell et al. (US Patent Application Publication No. US 2008/0206505 A1).

Regarding instant claim 1, Santoso disclose a film comprising a release film, an adhesion film comprising a hydrogenated styrene block copolymer, and a core layer intermediate the adhesion layer and the release layer (Claims 1 and 25).
	Santoso further discloses that the core layer comprises polyolefins (paragraph [0027]).
	Santoso further discloses that said release layer comprises a polyolefin (paragraph [0029]).
	Santoso does not explicitly disclose the adhesive film further comprises a first polyolefin elastomer, wherein the adhesive film has a specific storage modulus.
	However, Takeda discloses an adhesive composition comprising a styrene-based elastomer inclusive of styrene-based block copolymers (paragraphs [0013-0014]). Takeda further discloses that the adhesive composition comprises an amorphous polyolefin elastomer (paragraph [0015]).
	Takeda further discloses that the adhesive composition has a storage elastic modulus (G’) at 0-100ºC of 100,000 Pa or more such that the adhesive has an increased cohesive force (paragraph [0010]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to modify the adhesion film of Santoso by incorporating an amorphous polyolefin elastomer and ensuring that the adhesion film has a storage modulus (G’) at 0-100ºC of 100,000 Pa or more as prescribed by Takeda. The motivation for doing so would have been that such an adhesive composition has an increased cohesive force.
	Santoso, further, does not explicitly disclose that that the core layer comprises a second polyolefin elastomer.
	However, Blackwell discloses a polymeric film having a core layer comprising a mixture of polypropylene polymers and a mixture of polyolefin elastomers to provide a more conformable film for applications requiring conformability (paragraphs [0011-0012; 0017-0018]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the polyolefin elastomers of Blackwell into the core layer of Santoso. The motivation for doing so would have been to render the core layer more conformable.
	As to the preamble limitation of a “carrier layer”, said limitation is an intended use limitation. While the prior art combination does not explicitly disclose a carrier film, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	Therefore, it would have been obvious to combine Takeda and Blackwell with Santoso to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Takeda further discloses the adhesive composition has a storage elastic modulus (G’) at 0-100ºC of 100,000 Pa or more such that the adhesive has an increased cohesive force (paragraph [0010]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 3, Santoso further discloses that the hydrogenated styrene block copolymer is inclusive of those known in the prior art such as those disclosed in Flood et al. (US Patent Application Publication No. US 2013/0225020 A1) (Flood), incorporated by reference (paragraph [0018]).
	Flood discloses a styrenic block copolymer having a melt flow rate greater than 100 g/10 min at 230ºC and 2.16 kg mass (Claim 1). It is noted that the melt flow rate of Flood overlaps the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Santoso further discloses that the hydrogenated styrene block copolymer has a styrene content between about 30 and about 40 wt% (paragraph [0019]). 

Regarding instant claim 5, Takeda further discloses that the amorphous polyolefin elastomer in the adhesive composition is inclusive of propylene-alpha-olefin copolymers (paragraph [0015]).
	Blackwell further discloses that the polyolefin elastomer included in the core layer is inclusive of propylene-alpha-olefin copolymer elastomers (paragraph [0018]).
	Therefore, the scope of the prior art is inclusive of an embodiment wherein the first polyolefin elastomer and the second polyolefin elastomer are the same material.

Regarding instant claim 7, Takeda further discloses that the amorphous polyolefin elastomer in the adhesive composition is inclusive of propylene-alpha-olefin copolymers (paragraph [0015]).

Regarding instant claim 8, Blackwell further discloses that the polyolefin elastomer present in the core layer is inclusive of ethylene-alpha-olefin copolymer elastomers where the alpha-olefin is 1-octene (paragraph [0048]).

Regarding instant claim 9, Blackwell further discloses that the core comprises a mixture of any of the disclosed polyolefin elastomers (paragraph [0018]), which is inclusive of an embodiment wherein the core layer comprises at least a third polyolefin elastomer.

Regarding instant claim 10, Blackwell further discloses that the core comprises polyolefin elastomers inclusive of those having a melt index in the range of about 0.5 to 40 g/10 minutes (paragraph [0018]), which is necessarily inclusive of at least two polyolefin elastomers having different melt flow rates.

Regarding instant claim 11, Santoso further discloses that the core layer comprises low density polyethylene (paragraph [0027]).

Regarding instant claim 12, Santoso further discloses that the release layer comprises low density polyethylene (paragraph [0029]).

Regarding instant claim 13, Santoso further discloses that the release layer comprises one or more polyolefins inclusive of low density polyethylene and high density polyethylene (paragraph [0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Santoso in view of Takeda and Blackwell as applied to claims 1 and 5 above, and further in view of Wang et al. (US Patent Application Publication No. US 2014/0335299 A1) (Wang).

Regarding instant claim 6, Santoso in view of Takeda and Blackwell discloses the film comprising an adhesion layer, core layer, and release layer, as in the rejection of claims 1 and 5 above.
	Blackwell further discloses that the polyolefin elastomer present in the core layer is inclusive of ethylene-alpha-olefin copolymer elastomers where the alpha-olefin is 1-octene (paragraph [0048]).
	Santoso in view of Takeda and Blackwell does not explicitly disclose an adhesive layer comprising a polyolefin elastomer selected from ethylene-octene copolymers.
	However, Wang discloses a composition comprising at least one olefinic block copolymer and at least one elastomeric polymer wherein the elastomeric polymer is inclusive of styrene-based block copolymers (Claim 1, 7, and 8).
	Wang further discloses that the olefinic block copolymer is selected from those comprising at least one crystalline ethylene hard block and at least on C3-C20 alpha-olefin (paragraph [0027]), which is construed to encompass ethylene-octene copolymers.
	Wang teaches that blends of olefinic block copolymers and elastomeric polymers provide adhesives with the desirable properties of high low surface energy adhesion, smooth peel, and good cohesive strength (paragraph [0030]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the olefinic block copolymer inclusive of ethylene-octene copolymers of Wang into the adhesion layer of Santoso. The motivation for doing so would have been that a mixture of styrene-based block copolymers and olefinic block copolymer inclusive of ethylene-octene copolymers produce adhesives having desirable properties such as high low surface energy adhesion, smooth peel, and good cohesive strength.
	Therefore, it would have been obvious to combine Wang with Santoso in view of Takeda and Blackwell to obtain the invention as specified by the instant claim.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Santoso in view of Takeda and Blackwell as applied to claim 1 above, and further in view of Yonezaki et al. (US Patent Application Publication No. US 2017/0283661 A1) (Yonezaki).

Regarding instant claims 14-15, Santoso in view of Takeda and Blackwell discloses the film comprising an adhesion layer, core layer, and release layer, as in the rejection of claim 1 above.
	Santoso further discloses that the film is used as a surface protection film (paragraph [0014]).
	Santoso in view of Takeda and Blackwell does not explicitly disclose the maximum elongation and tensile strength of the film.
	However, Yonezaki discloses a surface protection sheet that is less susceptible to breaking and tearing caused by processing of the adherend (the object being protected) (paragraph [0005]).
	Yonezaki further discloses that the surface protection sheet has at least 200% elongation at break in the machine direction to allow the surface protection sheet to absorb stress applied to the adherend, which reduces damage (breaking, tearing, ripping, etc.) to the surface protection sheet (paragraph [0006]). It is noted that the elongation at break range of Yonezaki overlaps the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Yonezaki further disclose that the surface protection sheet has a tensile strength at break of 15 N/20 mm in the machine direction to inhibit breaking, tearing, and ripping of the surface protection sheet (paragraph [0007]). While the units of the tensile strength measured by Yonezaki are different from those of the claim, Yonezaki is construed to overlap or include the range recited by the claim because both ranges are unbound by an upper limit (i.e., both Yonezaki and the claim strive for a tensile strength that is as high as possible); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the surface protection film of Santoso has the elongation at break and tensile strength at break prescribed by Yonezaki. The motivation for doing so would have been to inhibit the breaking, tearing, ripping, etc. of the protective sheet during operation of its intended use.
	Therefore, it would have been obvious to combine Yonezaki with Santoso in view of Takeda in view of Blackwell to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/07/2022